Exhibit 10.2 HICKORYTECH CORPORATION EXECUTIVE INCENTIVE PLAN (Amended & Restated as of January 1, 2010) Section I. Establishment and Purpose A.Establishment HickoryTech Corporation, a Minnesota corporation (the "Company"), has established, effective January 1, 1989, the HICKORYTECH EXECUTIVE INCENTIVE PLAN, which has since been amended (the "Plan"). B.Purpose The purpose of this Plan is to provide a means whereby key executives of the Company may be rewarded according to their impact on, and contribution to, the operating success of the Company and its component organizations.It is also the purpose of this Plan to motivate such executives to achieve a continuing, high level of personal effectiveness. Section II. Definitions, Gender and Number A.Definitions As used in this Plan, the following terms are defined as indicated unless the context clearly requires a different meaning: 1. "Adjusted Cash Flow" means EBITDA less CAPEX. 2. "Annual Award" means the total annual cash award earned under the provisions of this Plan. 3. "Board of Directors" or "Board" means the Board of Directors of the Company. 4. "Chair" means the Chair of the Board of the Company. 5. "Committee" or "Compensation Committee" means a committee appointed by and responsible to the Board to administer this Plan, among other things, and whosemembers shall be ineligible to participate in this Plan. 6. "Company" means Hickory Tech Corporation, a Minnesota corporation and anysuccessor thereto, including all Subsidiaries. 7. "EBITDA" means earnings before interest expense, income taxes, depreciation, and amortization, and it includes employee Team Award expense. 1 8. "EBITDA Minus CAPEX" means EBITDA minus the capital and expenditures forproperty, plant and equipment, and capitalized software and any other capitalized expenditures approved by the Compensation Committee to be included in this definition. 9. "Net Income" means after-tax net income as defined by Generally Accepted Accounting Principles. "Participant" means an executive of the Company who has been selected to participate in the Plan. "Performance Account" means an account maintained in the name of a Participant with credits in Company stock. "Plan" means the HickoryTech Executive Incentive Plan, as stated herein and as further amended from time to time. "Plan Year" means any fiscal year of the Company for which the Plan is in effect. "Retirement" means termination for any reason (other than death or permanent and total disability) after attaining age 55 with ten years of service or after attaining age 62 irrespective of service. "Revenue" means after-elimination operating revenue as defined by Generally Accepted Accounting Principles. "Subsidiary" means a corporation, the majority of whose stock is owned by the Company. "Trustee" means Trustee for theTrust under theHickoryTech Corporation Executive Plan. This Trust holds shares of Company Stock for the eligible Participants’ Performance Award Accounts. B.Gender and Number Except when otherwise indicated by the context, any masculine terminology when used in the Plan shall also include the feminine gender, and the definition of any term herein in the singular shall also include the plural. 2 Section III. Summary of Plan A. Annual Award Opportunity Each fiscal year, an award opportunity will be established for each Plan Participant, expressed as a percent of the Participant'sbase salary as of the close of the plan year.(See Attachment A) B.Performance Goals Performance goals, by which Participant’s performance will be measured for Plan purposes, will be established at the beginning of the fiscal year.Such goals will relate to Company, Subsidiary or division organizational performance. C.Award Determination At fiscal year-end the organizational performance will be evaluated, and a percentage achievement will be determined.An incentive award, called an Annual Award, will be determined, such being the total of the awards earned. D.Disposition of Awards Annual Awards will be paid in cash as soon as is practicable following the end of the fiscal year but no later than March 15 of the following calendar year. E.Shareholder Protection It is the policy of the Company to establish fiscal goals under this Plan which will provide, first, for the protection of the shareholders.Accordingly, no awards will be paid which, by their payment, would cause the Company to experience Adjusted Cash Flow of less than 75% of HickoryTech's budgeted Adjusted Cash Flow for the fiscal year. Section IV. Eligibility A.Eligibility Executives who, by virtue of their position, exert a significant impact on Company performance are eligible to participate in this Plan. Participation is at the recommendation of the President/CEO, with the approval of the Board of Directors. 3 Section V. Annual Plan A.Basis of Awards Earned Awards earned under this Plan are earned on a fiscal-year basis. B.Annual Award Opportunity An annual target award opportunity will be assigned to each Participant, expressed as a percent of base salary at the close of the plan year.This will establish the dollar award target for the executive, as follows: Example Base Target Target Position Salary Award % Award Executive A $ 40 % $ Executive B $ 30 % $ Executive C $ 25 % $ C.Annual Award Make-up 1. Annual Award make-up will reflect the impact of the Participant's position and performance on the operating results of the Company.As such, award make-up may vary among positions. Example Percent of Award Relating to Organizational Performance Corporate Subsidiary or Division Position Financial Results Financial Results Executive A % Executive B 25
